288 F.2d 297
Cyrus French WICKERv.BOARD OF PUBLIC INSTRUCTION OF DADE COUNTY, FLORIDA.
No. 18602.
United States Court of Appeals Fifth Circuit.
March 30, 1961, Rehearing Denied May 11, 1961.

Cyrus French Wicker, Miami, Fla., for appellant.
Daniel S. Pearson, George C. Bolles, Edward F. Boardman, Boardman, Bolles & Prunty, Miami, Fla., for appellee.
Before JONES and BROWN, Circuit Judges, and CONNALLY, District Judge.
PER CURIAM.


1
The parties to this appeal have been before the Supreme Court of Florida on two occasions1 and they have previously appeared here.2


2
In his brief the appellant thus states his case:


3
'This suit is an action in equity based upon an admitted purchase resolution of the Board of Public Instruction of Dade County, Florida, adopted and spread upon the Minutes at its regular meeting on May 9, 1928, for the sum of $40,000.00 therein named as the purchase price for 6 1/2 acres of land situated in the City of Miami, Dade County, Florida * * *'


4
In the same language he stated his case in his prior appeal to this court.  In the decision there it was said that there was no basis in law or in equity for the appellant's suit.  Res judicata requires that the judgment of the district court for the appellee be


5
Affirmed.



1
 Wicker v. Board of Public Instruction, 156 Fla. 7, 22 So.2d 255; Wicker v. Board of Public Instruction, 159 Fla. 430, 31 So.2d 635


2
 Wicker v. Board of Public Instruction, 5 Cir., 1950, 182 F.2d 764